Citation Nr: 1628292	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-21 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a deviated septum.

3.  Entitlement to an effective date earlier than May 24, 2010 for the grant of service connection for labyrinthitis.

4.  Entitlement to a higher initial rating for labyrinthitis, currently evaluated as 
10 percent disabling from May 24, 2010.

5.  Entitlement to a higher rating for right knee arthritis, evaluated as 10 percent disabling from March 1, 2003.

6.  Whether there was clear and unmistakable error (CUE) in a June 1996 rating decision that denied service connection for a deviated septum.

7.  Whether there was CUE in a June 1996 rating decision that denied service connection for prostatitis.

8.  Whether there was CUE in a June 1996 rating decision that denied service connection for a bilateral shoulder disorder.

9.  Whether there was CUE in a June 1996 rating decision that denied service connection for a bilateral ankle disorder.

10.  Whether there was CUE in a June 1996 rating decision that granted an initial noncompensable disability rating for right knee arthritis.

11.  Whether there was CUE in a June 1996 rating decision that granted an initial noncompensable disability rating for a volar chip fracture of the left index finger, middle phalanx base.

12.  Whether there was CUE in a June 1996 rating decision that granted an initial noncompnesable disability rating for left ear hearing loss.

13.  Whether there was CUE in a June 1996 rating decision that granted an initial noncompnesable disability rating for tinnitus.

14.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had unverified military service from June 1974 to March 1978, and from then he had verified active service to January 1996 when he retired.

This case comes to the Board of Veterans' Appeals (Board) on appeal from February 2003 and September 2010 rating decisions, and an April 2008 determination, of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2003 rating decision granted a temporary total evaluation for convalescence for arthritis of the right knee, status post right arthroscopy, from January 13, 2003, and continued a previously assigned 10 percent rating from March 1, 2003.

The Veteran submitted a timely notice of disagreement with the April 2008 decision regarding his request to reopen his claims for service connection for a bilateral shoulder disorder and deviated septum, and a statement of the case was issued in May 2016.  He perfected his appeal in June 2016.  Although these issues were not certified to Board, the Board will accept jurisdiction of them at this time as the Veteran has perfected his appeal with the filing of a timely substantive appeal.

The September 2010 rating decision granted service connection for labyrinthitis, that was assigned an initial 10 percent rating from May 24, 2010, and denied the Veteran's CUE claims.

An unappealed June 1996 rating decision, in part, denied service connection for a bilateral shoulder disorder. 

In the May 2016 statement of the case, the RO explicitly considered the claim for service connection for a bilateral shoulder disorder as reopened.  The Board must also consider whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a bilateral shoulder disorder.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issues of 1) whether there was CUE in the June 1996 rating decision that assigned an initial noncompensable rating for hypertension, 2) whether there was CUE in an August 2006 rating decision that granted service connection for left and right ankle disabilities that were assigned initial 10 percent evaluations from March 23, 2006, and 3) whether there was CUE in a November 2009 rating decision that denied a rating higher than 10 percent for right knee arthritis, have been raised by the record in a July 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (7/13/10 VBMS, VA 21-4138 Statement in Support of Claim, pps 10, 12-13).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claim for service connection for a bilateral shoulder disorder and the claim for an increased rating for right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1996 rating decision denied service connection for a deviated septum and bilateral shoulder disorder; the Veteran did not submit new and material evidence or a notice of disagreement as to the matters within one year of notice of the decision.

2.  The evidence added to the record since the June 1996 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claims.

3.  A deviated septum is a result of a disease or injury during active service.

4.  On May 24, 2010, the RO received the Veteran's for an increased rating for left hearing loss, status post tympanomastoidectomy; chronic labyrinthitis as due to the left ear hearing loss and tympanomastoidectomy in service was diagnosed during a June 2010 VA examination; service connection for labyrinthitis was granted by the RO in the September 2010 rating decision, effective from May 24, 2010.

5.  Since the initial grant of service connection, the Veteran's labyrinthitis has been manifested by dizziness, loss of balance, and staggering.

6.  The final June 1996 rating decision, that denied service connection for a deviated septum, bilateral shoulder and ankle disorders, prostatitis, and assigned initial noncompensable disability ratings for left ear hearing loss, tinnitus, right knee arthritis, and a volar chip fracture of the left index finger, middle phalanx, was reasonably supported by the extant law and evidence then of record and did not involve an outcome-determinative error. 


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied, among other issues, entitlement to service connection for a deviated septum and bilateral shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the June 1996 RO decision is new and material and the claims are reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

3.  The criteria for service connection for a deviated septum are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for an effective date earlier May 24, 2010 for the grant of service connection for labyrinthitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).

5.  The criteria for an initial disability rating of 30 percent, but no more, for labyrinthitis is warranted since the grant of service connection on May 24, 2010.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).

6.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for service connection for a deviated septum.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015). 

7.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for service connection for a bilateral shoulder disorder.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

8.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

9.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for service connection for prostatitis.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

10.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for an initial compensable rating for left ear hearing loss.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

11.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for an initial compensable rating for tinnitus.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

12.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for an initial compensable rating for right knee arthritis.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

13.  The criteria for reversal or revision of the June 1996 rating decision on the basis of CUE have not been met as to the claim for an initial compensable rating for a volar chip fracture of the left index finger, middle phalanx.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The June 1996 rating decision denied the Veteran's claim for service connection for a deviated septum on the basis that the condition was not incurred in nor aggravated by active service.  It denied his claim for service connection for a bilateral shoulder disorder on the basis that there was no diagnosed bilateral shoulder disability.

The Veteran was notified of the RO's June 1996 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the June 1996 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the June 1996 rating decision includes VA and non VA medical records and examination reports, dated from 1996 to 2016, and the Veteran's written statements in support of his claims.

Added to the record are VA medical records, to include some dated in October 2006, showing that the Veteran underwent a septoplasty and turbinate reduction (3/19/07 VBMS CAPRI, p. 14).  An October 11, 2006 pre-operative note includes his history of trauma to his nose while playing football in service with subsequent left greater than right nasal airway obstruction.  Id. at 35.

Also added to the record is a July 2010 report of X-rays of the Veteran's shoulders, showing he had degenerative changes of the bilateral acromioclavicular joints (3/1/16 VBMS CAPRI, p. 325).  A May 2016 VA examiner diagnosed the Veteran with acromioclavicular joint osteoarthritis.

The October 2006 VA medical record referencing nasal trauma in service, and the July 2010 and May 2016 records showing he had acromioclavicular arthritis, along with the Veteran's statements, relate to the previously unestablished elements of current deviated septum and bilateral shoulder disabilities and a link between current deviated septum and shoulder disorders and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

As to the Veteran's claims for an earlier effective date for service connection for labyrinthitis and an increased initial rating for labyrinthitis, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

A VA medical opinion was obtained in June 2010 and the examination report is of record.

The June 2010 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met. 

III. Facts and Analysis

A. CUE

In the June 1996 rating decision, the RO denied service connection for a deviated septum, prostatitis, and bilateral shoulder and ankle disorders, and granted service connection for left ear hearing loss, tinnitus, right knee arthritis, and a volar chip fracture of the left index finger, middle phalanx base, that were each assigned noncompensable disability evaluations from February 1, 1996.  The June 1996 rating decision became final when the Veteran failed to file a timely notice of disagreement (NOD) or submit new evidence within one year of notice of the decision regarding his service connection claims and increased ratings for tinnitus and left finger fracture.

The Veteran filed a timely NOD with the June 1996 rating decision as to increased (compensable) ratings for his left ear hearing loss and right knee disability in August 1996 (8/26/96 VBMS Notice of Disagreement, p.1).  A statement of the case was issued and the Veteran perfected his appeal in November 1996.  In a February 10, 1997 signed statement, the Veteran stated that he wanted to "drop the issues on appeal", including the increased ratings for hearing loss and his right knee disability (1/14/97 VBMS VA 21-4138 Statement in Support of Claim, p.1).  He reserved the right to reopen the issues at any point if severity increased.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (stating that "it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant" citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (affirming Board finding that claimant withdrew a claim for benefits for a particular disability where withdrawal, which was based chiefly upon a written document (a report of contact that was contemporaneously prepared by a VA social worker assigned to evaluate the appellant's post-traumatic stress disorder), was explicit and there was no indication of any misunderstanding of the consequences)).  The Board finds that the Veteran was explict in his statement as he specifically stating the he wanted to drop the increased evaluations for hearing loss and right knee.  Additionally, the Board finds that the Veteran had a full understanding of the consequences via his statement about reserving the right to reopen these issues at any point.  In light of these factors, the Board finds this withdraw to be effective.

Thus, the June 1996 rating decision is final as to the Veteran's service connection and increased rating claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In July 2010, the Veteran submitted a statement alleging that the June 1996 rating decision contained CUE with respect to the denial of his service connection claims and the noncompensable ratings assigned to his service-connected disabilities.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (stating that to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.

A claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25, 33 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits). 

Allegations that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 
6 Vet. App. at 246.  VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that the United States Court of Appeals for Veterans Claims (court) held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim".  Berger v. Brown, 10 Vet. App. 166, 170 (1997).  The court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  In Brewer, the court held that, although judicial decisions made during the course of an appeal were retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision were not applicable.  Id. at 234. 

The laws and regulations in effect at the time of the June 1996 rating decision were essentially the same as those in effect at present.

1. Service Connection Claims

At the time of the June 1996 rating decision, service connection could be granted on a direct basis for a disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Certain specified disorders, including arthritis, but not a deviated septum, prostatitis, or joint sprains, can be service connected on a presumptive basis if they manifested to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, service connection could be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than specified dates.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to muscle and joint symptoms.  38 C.F.R. § 3.317(b).

In cases where a veteran applied for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under other service connection provisions is warranted but service connection under 38 C.F.R. § 3.317 cannot be established. 

In October 1995, the Veteran filed a claim for service connection for left ear deafness, right knee pain and swelling, an index finger fracture, bilateral shoulder and ankle pain, prostatitis, and a deviated septum. 

Service treatment records reflect treatment for bilateral ankle sprains in July 1984 and March 1988, right and left shoulder pain in March 1991 and April and May 1995, respectively, and prostatitis in January 1996 (9/22/95 VBMS STR Medical Photocopy, pps. 6, 30, 31, 33-35; 3/2/15 VBMS STR Medical (first set) pp. 31, 33, 77, 100).

The Veteran's July 1995 retirement examination report notes the presence of a deviated septum and right knee crepitus that was stable with range of knee motion from 0 to 135 degrees (9/22/95 VBMS STR Medical Photocopy, pps 1, 3).  On a Report of Medical history completed at the time, the Veteran checked yes to having swollen or painful joints, a painful or "trick" shoulder or elbow, and a "trick" or locked knee.  He noted that his joints hurt, especially his fingers and ankles, and that he had periodic left shoulder discomfort and right knee pain with locking up at times.  

In March 1996, the Veteran underwent VA general medical and orthopedic examinations ((3/27/96 VBMS C&P Exam, pps. 3, 7).  The Veteran gave a history of playing basketball shortly after entering service and sustaining a fractured nose that was not repaired.  He did not seek medical attention for it at the time.  The Veteran had some breathing problems at time because of stoppage in the nostrils.  Examination of his nose revealed that the anterior nose was pointed to the left with the septum convexly pointing to the right nostril with moderate occlusion of the left nostril with some hypertrophy of the inferior turbinates, bilaterally.  The diagnosis was a deviated septum with questionable sinusitis.  X-rays of the Veteran's sinuses were normal. 

The March 1996 VA examiner noted a history of minor bilateral ankle sprains with a recent history of discomfort of both ankles with no injury.  The etiology of the discomfort was uncertain.  The Veteran also had a history of shoulder pain, especially the right shoulder and was evaluated in 1991.  

Objectively, both ankles dorsiflexed to 0 degrees and plantar flexed to 50 degrees with satisfactory ligament support.  There was no shoulder atrophy and, with the humerus at 90 degrees of abduction, external rotation was from 0 to 90 degrees, and internal rotation and shoulder abduction were from 0 to 170 degrees.  There was good strength with no pain with forced abduction beyond 90 degrees.  There was no clinical evidence of impingement.  The clinical impression was a history of discomfort of both shoulders thought probably secondary to tendonitis and bilateral ankle sprains with no evidence of instability.  X-rays of the Veteran's shoulders were normal.

An April 1996 VA genitourinary examination report recounts the Veteran's history of recurrent episodes of prostatitis, with the last episode in December 1995.  Currently, he was free of symptoms.  He voided once a night and 3 to 4 times during the day with an excellent stream and force.  There was no hematuria or dysuria and episodes of retention.  The examiner noted that at the current time, the Veteran was completely free of genitourinary tract symptoms.  The diagnosis was a history of recurrent prostatitis, free of symptoms now.

Although the Veteran was diagnosed with bilateral ankle sprains during active service, and treated for bilateral shoulder pain and prostatitis in service, his shoulders, ankles, and genitourinary system were found to be without diagnosed disability in a post-service March 1996 VA examination.  There was no other evidence of record showing that the Veteran had a current ankle, shoulder, or genitourinary disorder at the time of the June 1996 rating decision.  Thus, it was certainly reasonable for the adjudicator to rely on the findings in the VA examination reports, as these represented the conclusions of a medical professional who examined the Veteran's shoulders, ankles and genitourinary system, and observed no abnormalities.  

Accordingly, reasonable minds could conclude, based on the evidence then of record, that the Veteran's shoulder, ankle, and genitourinary disorders resolved by the time of his claim or that they were mistakenly diagnosed during service.  Mere disagreement as to how the evidence was weighed, or whether further examination should have been performed in light of the in-service diagnoses of bilateral ankle sprains, shoulder pain, and prostatitis, is not sufficient to establish CUE with regard to fact-finding in the June 1996 rating decision. 

The law was also correctly applied.  In order to establish service connection, a current disability must be shown.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  

The evidence then of record weighed against a current left or right ankle or shoulder, or genitourinary, disorder based on the March and April 1996 VA examination reports.  CUE was not committed in that decision in denying service connection for left and right ankle and shoulder disorders, and prostatitis, on the basis that a current disability was not established during the claim.  Accordingly, service connection was denied. 

Further, while the Veteran's separation examination report notes a deviated septum, also reported by the VA examiner in March 1996, the service treatment records are devoid of any mention of a causal injury.  Reasonable minds could conclude, based on the evidence then of record, that the Veteran's deviated septum was not incurred in active service.  Mere disagreement as to how the evidence was weighed, or whether further examination should have been performed in light of the in-service of a deviated septum is not sufficient to establish CUE with regard to fact-finding in the June 1996 rating decision. 

The Board finds that the Veteran has not advanced arguments of requisite specificity to constitute of valid assertions of CUE.  In July 2010 and August 2013 statements, and his December 2010 NOD, he asserted that his deviated septum, bilateral shoulder and ankle disorders, and prostatitis, were conditions that warranted presumptive service connection based on service in Southwest Asia.  However, the diagnosed disorders of shoulder strain, ankle sprains, prostatitis, and deviated septum, cannot be service-connected under 38 C.F.R. § 3.317.  Simply put, the Veteran's arguments do not assert a valid claim of CUE.

The June 1996 RO decision denied service connection for a deviated septum, prostatitis, and bilateral shoulder and ankle disorders, on the basis that the claims were not well-grounded.

In July 2010, the Veteran argued that the June 1996 decision erroneously failed to grant service connection pursuant to 38 C.F.R. § 3.310(a), "where right knee pain...[in] April 1986 is linked to and associated with right ankle sprain of March 1988".  See July 2010 statement at page 9.  Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Given the absence of a diagnosed post service right ankle disability, the RO in 1996 had no basis on which consider if such a disability was due to service-connected right knee disability.  It was not CUE for the June 1996 rating decision to did not consider secondary service connection.
 
In his December 2010 NOD, the Veteran contends that, because the service-connection claims were denied by the June 1996 decision as not well-grounded, VA was required to decide his claims as if the prior June 1996 final decision never happened.  He bases this argument on the Veterans Claims Assistance Act (VCAA) of 2000 that came into effect subsequent to the June 1996 decision and has also couched this claim as one for CUE.  See 38 C.F.R. § 3.105(a).

Notably, the VCAA only directed that VA readjudicate claims that were denied under "well-grounded claims" theory, as though the denials or dismissals never happened, if the denials/dismissals became final between July 14, 1999 and November 9, 2000 and if a request or motion was made not later than two years after November 9, 2000.  See 38 U.S.C.A. § 5107, Notes (citing Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099). 

In this case, neither the timing of the prior denial of the claims in June 1996 as not well-grounded, nor the timing of the Veteran's instant claims, meets these criteria. 

Establishing CUE on the basis of misapplication of the law requires a showing that the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. at 242.  The well-grounded standard was eliminated by the enactment of the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, but because the statutory and regulatory provisions in existence at the time of the June 1996 RO decision required that a claim be "well-grounded," reliance upon this standard by the RO cannot form the basis for a valid claim of CUE.  See 38 U.S.C.A. § 5107 (West 1991).  The Veteran has thus adduced what essentially amounts to a nonspecific allegation of failure to follow the law.

After carefully reviewing the record in June 1996, the Board finds that there was a tenable basis for the RO's denial of the claims based on the facts presented and the applicable law extant at that time.

In reaching this determination, the Board concludes that the statutory and regulatory provisions at the time of the June 1996 decision were correctly applied.  Again, at that time the law and regulations concerning service connection were essentially the same as they are now. 

The record in June 1996 did not include any evidence suggesting that the Veteran had a diagnosed post service ankle, shoulder or genitourinary disorder, or a deviated septum injury in service.  Moreover, the Veteran's joint complaints were attributed to known diagnoses in service, i.e., ankle sprains and shoulder strains, that precluded service connection under 38 C.F.R. § 3.317.  A disagreement with how the facts were weighed or evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. at 313-14.

Accordingly, none of the elements for establishing CUE in the June 1996 rating decision have been satisfied.  See Damrel, 6 Vet. App. at 245.  In the absence of the kind of error of fact or law which would compel the conclusion that service connection for a deviated septum prostatitis, and bilateral shoulder and ankle disorders, would have been granted in that decision, the Veteran's motion to reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44.

2. Increased Ratings

Here, the Veteran has not asserted a specific theory of CUE with respect to the June 1996 rating decision that granted initial noncompensable ratings for left ear hearing loss, tinnitus, right knee arthritis, and a left index finger disability.

a. Left Ear Hearing Loss

The Veteran contends that there was CUE in the June 1996 rating decision that did not assign a rating greater than 20 percent for his left ear hearing loss or consider his disability under Diagnostic Code 6205, that evaluates Meniere's syndrome, that would have warranted between a 30 and 100 percent rating.  See July 2010 statement at pages 4-5 and December 2010 NOD at page 6.

To the extent that the Veteran contends that his left ear hearing should have been evaluated as Meniere's disease under Diagnostic Code 6205, the Board observes that the disability was neither diagnosed or service-connected at the time of the June 1996 decision.  Thus, there was no statutory basis for the June 1996 decision to consider a compensable rating for left ear hearing loss under Diagnostic Code 6205. 

Disability ratings for hearing loss claims are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

As a general rule, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the non-service connected ear is assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2015).  If, however, hearing impairment in the service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385, then the evaluation of the Veteran's hearing impairment proceeds as if both ears were service-connected.  38 C.F.R.§ 3.383(a)(3).  In this case, the Veteran's hearing in the nonservice-connected right ear was not compensable; thus, Level I for the nonservice-connected right ear was required.

Effective June 10, 1999 (after the June 1996 rating decision), the provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 64 Fed. Re. 25202 (1999).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  As this regulation was not in effect at the time of the June 1996 rating decision, it was not CUE for the RO to have not considered it.

In the June 1996 decision, the RO determined that, based on VA audiological examination in March 1996, the numerical audiological thresholds noted from the examination did not entitle the Veteran to an initial compensable disability rating for his left ear hearing loss.  The average puretone loss, in dB, in the Veteran's left ear was 58 dB, with 100 percent word discrimination.  He had normal hearing in his right ear.  The examiner noted that the Veteran reported moderate severity from the effect of his hearing loss. 

The Board is aware that the Veteran may feel that his left ear hearing loss was more disabling than his disability rating reflects.  The Veteran has, in effect, asserted that he should be assigned an increased rating based on his tinnitus and vertigo, in addition to his hearing loss.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for hearing loss because, in determining the noncompensable rating, the RO engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  

In August 2013, the Veteran argued that the RO committed CUE in assigning his left ear hearing loss a Level II from Table VIA for a 58 dB loss, rather than a Level IV, and assigning a Level I for his right ear, "allegedly because [it was] non service connected" and "incorrectly" applied 38 C.F.R. § 4.26 (bilateral factor) that warranted a 10 percent rating.  See August 2013 statement at page 6.  In this regard, the RO exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  The Veteran's 58 dB loss in his service-connected left ear, and 100 percent discrimination on the Maryland CNC test, results in a Level II hearing.  

38 C.F.R. § 4.26 (2015) applies to ratings for disabilities of injury to both arms, legs, or paired skeletal muscles, but not to hearing loss disability.  Bilateral hearing loss is evaluated under Diagnostic Code 6100.  The RO, in June 1996, properly did not consider whether a compensable rating was warranted for left ear hearing loss under 38 C.F.R. § 4.26.

Neither the RO, or the Board for that matter, has the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e) and 4.85.  See e.g., 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a). 

The Veteran's report of having difficulty understanding conversational speech is contemplated by the rating criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria.  

Upon review of the record, including the Veteran's report of having difficulty understanding conversation speech, the RO determined in the June 1996 decision that the assignment of Level II hearing impairment in the left ear was warranted based on the March 1996 VA examination (the only audiological examination of record during the period under consideration) that, as discussed above, indicates Level II hearing acuity.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria. 

Moreover, to the extent that the Veteran asserts that the Board did not consider the combined effects of the Veteran's tinnitus and hearing loss, the Board notes that the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) was not yet issued nor has the Veteran shown that the correct facts were not before the adjudicator.  In sum, he has not shown that the outcome would have manifestly changed. 

There is no indication that the June 1996 rating decision contained an outcome determinative error with respect to the rating of the Veteran's left ear hearing loss disability.  The noncompensable rating assigned by the decision was appropriate based on the evidence of record.  Therefore, revision of the decision on the basis of CUE is not warranted.

b. Tinnitus

The Veteran contends that the June 1996 decision, that granted an initial non-compensable disability rating for a tinnitus disability, was CUE because a 10 percent disability rating should have been granted under Diagnostic Code 6260.  Specifically, the Veteran contends that he had periodic episodes of tinnitus that permitted a 10 percent rating for recurrent tinnitus under Diagnostic Code 6260, that "is the same medical definition as periodic episodes of tinnitus."  See Veteran's August 2013 statement at page 6.

The RO's assignment of a noncompensable disability evaluation for tinnitus was based on the March 1996 VA examination report that noted the Veteran's reports of moderate difficulty with periodic tinnitus in his left ear that was as loud as normal conversation.  A higher rating for tinnitus requires recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6100.  Effective June 13, 2003, Diagnostic Code 4.87 was amended to assign a single 10 percent evaluation for tinnitus whether it is perceived in one ear, both ears, or somewhere in the head.  See 68 Fed. Reg. 25 822 (2003).  This regulation was not in effect at the time of the June 1996 rating decision.

There is no indication in the Veteran's treatment records that his tinnitus resulted in recurrent tinnitus since the effective date of service connection on February 1, 1996.

The Veteran's contention that recurrent tinnitus is the same medical definition as periodic episodes of tinnitus essentially amounts to an argument over how the facts were weighed.  A disagreement with how the facts were weighed or evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. at 313-14.

Ultimately, there is no indication that the June 1996 rating decision contained an outcome determinative error with respect to the rating of the Veteran's disability. The noncompensable rating assigned by the decision was appropriate based on the evidence of record.  Therefore, revision of the decision on the basis of CUE is not warranted.

c. Right Knee Arthritis

The Veteran contends that, in denying entitlement to an initial compensable disability rating for right knee disability, the RO committed CUE in the June 1996 rating decision.

In July 2010, the Veteran contended that the June 1996 rating decision erroneously failed to consider a higher rating under 38 C.F.R. § 4.55(b), that evaluates combined ratings of muscle injuries.  See Veteran's July 2010 statement at pages 9-10.  He stated that 38 C.F.R. § 4.55(e) enabled an overall combined 50 percent rating. 

In December 2010, the Veteran asserted that a 20 percent rating was warranted for his right knee disability based on X-ray evidence of 2 or more major or minor joint groups with occasional incapacitation exacerbations under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See Veteran's December 2010 NOD at page 9.  

In August 2013, the Veteran asserted that his right knee disability warranted a combined 40 percent rating based on Diagnostic Codes 5256 (knee ankylosis), 5257 (other knee impairment), and Diagnostic Code 5003 (degenerative arthritis).  See Veteran's August 2013 statement at page 7.  He asserted that it was untrue that he withdrew his appeal of the June 1996 rating decision as to his knee claim.

As discussed above, the record shows that, in August 1996, the Veteran filed a timely NOD with the initial noncompensable rating assigned for his right knee disability.  In a February 1997 signed statement, he withdrew his appeal.  Thus, the June 1996 decision as to this matter is final and the Veteran's claim as to the withdrawal of his appeal, as previously explained, is unfounded.

Under Diagnostic Code 5003, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In evaluating the Veteran's claim, the RO determined that there was no evidence of limitation of knee motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  There was no evidence of even slight instability that would be required for a higher 10 percent disability rating under Diagnostic Code 5257.  Also, the RO did not find any evidence of ankylosis of the left knee, and therefore Diagnostic Code 5256 was not for application.  There was X-ray evidence of degenerative arthritis in the right knee, but no evidence of involvement of 2 or more major joints or 2 or more minor joint groups, that would be required for a 10 percent rating under Diagnostic Code 5003.

The evidence of record at the time of the June 1996 rating decision included the July 1995 retirement examination report noting right knee crepitus stable with range of knee motion from 0 to 135 degrees (9/22/95 VBMS STRs Medical Photocopy, p.1).  On the accompanying medical history completed at that time, the Veteran checked yes to having a trick or locked knee.  Id. at 3.  He reported having right knee pain with locking up at times.  X-ray of the right knee taken at that time showed mild degenerative changes.  Id. at 26.

In his October 1995 claim for VA benefits, the Veteran reported having right knee pain and swelling.

The March 1996 VA examination report notes a history of treatment in 1990 for the presumptive diagnosis of chondromalacia of the patella (3/27/96 VBMS C&P Exam, p. 8).  The Veteran complained of knee discomfort, especially with ascending and descending stairs.  On clinical examination, the examiner reported no thigh atrophy and range of motion of the right knee was from 0 to 135 degrees.  The medial and lateral ligaments were sound and the cruciate ligament was intact.  The patella was mobile with no crepitus or grating.  The pertinent diagnosis was a history of discomfort of the right knee, probably secondary to patellofemoral tendonitis.  X-ray of the right knee taken at the time showed minimal degenerative joint disease changes seen of just the knee joint.

The Board finds that CUE was not committed in the June 1996 decision granting an initial noncompensable disability evaluation for the Veteran's right knee arthritis.  With regard to denying greater than noncompensable percent rating under Diagnostic Code 5003, the Board finds that the medical evidence of record, as summarized in pertinent part above, was consistently negative for symptoms such as painful right knee motion, swelling, or muscle spasm.  The Veteran in essence disagrees with the rating that was assigned.  However, weighing of the evidence does not constitute CUE.  He has not asserted that the correct facts were not before the Board or that the regulations were incorrectly applied.  

Also, as discussed above, to the extent that the Veteran contends that application of the facts to the determination that a higher evaluation was not warranted, the Board notes that a disagreement as to how the facts were weighed or evaluated is not CUE.  See Russell, supra.  Therefore, this assertion of CUE is without merit, and furthermore, CUE was not committed in finding that a compensable disability rating was warranted under Diagnostic Code 5003. 

In July 2010, the Veteran contended that the June 1996 rating decision erroneously failed to consider a higher rating under 38 C.F.R. § 4.55(b), that evaluates combined ratings of muscle injuries.  He stated that 38 C.F.R. § 4.55(e) enabled an overall combined 50 percent rating.

Section 4.55 discusses the principles of combined ratings for muscle injuries; § 4.55(b) notes that the skeletal muscles of the body are divided into muscle groups and regions; and § 4.55(e) addresses compensable muscle group injuries in the same anatomical region that do not act on the same joint.  The Veteran's right knee arthritis disability is not a muscle injury, see 38 C.F.R. § 4.56.  It was not CUE for the RO in June 1996 to not consider a compensable rating for right knee disability under 38 C.F.R. § 4.55.

Finally, the Board finds that CUE was not committed with respect to the RO not applying Diagnostic Codes 5256 or 5257.  Indeed, the competent and probative evidence discussed above reveals no X-ray or clinical findings of ankylosis or even slight instability at the time of the June 1996 rating decision.  On the contrary, the evidence demonstrates that the Veteran's right knee showed only minimal degenerative joint disease changes in just the knee joint on X-ray in March 1996 and the examiner reported no ligament instability in the knee.

Thus, it was clear that the Veteran's right knee disability was not manifested by swelling, muscle spasm, or pain motion of the knee joint, or painful or limited motion of 2 or more major joints or 2 or more minor joint groups, and the knee did not more nearly approximate even slight instability or ankylosis.  Therefore, the assignment of an initial compensable disability rating was not warranted.  Accordingly, the Board finds that CUE was not committed, and the Veteran's motion must be denied. 

d. Left Index Finger

In July 2010, the Veteran contends that the June 1996 rating decision erred in not considering a rating pursuant to 38 C.F.R. § 4.55(e) for compensable muscle group injuries in the same anatomical region.  See Veteran's July 2010 statement at page 11. 

In August 2013, the Veteran contended that there was CUE in the June 1996 rating decision that failed to an X-ray report and medical opinion as to aggravation of his hand, wrist, and arm due to possibilities of carpal tunnel syndrome caused by his chip fracture of the left index finger, middle phalanx base.  See Veteran's August 2013 statement at page 10.  

Service treatment records show that, in July 1986, the Veteran sustained a volar chip fracture of his left index finger (9/22/95 VBMS STRs Medical Photocopy, pps 19-20.  On his July 1995 medical history, the Veteran checked yes to having swollen or painful joints and reported that his joints hurt, especially his ankles and fingers.

The RO's assignment of a noncompensable disability evaluation for left finger fracture was based on the March 1996 VA examination report, that included the Veteran's history of fracturing his left index finger at Fort Hood in the late 1980's that was treated by splinting.  On examination, there was satisfactory alignment and full range of motion of all joints involving the left index finger.  The diagnosis was a history of fracture of the left index finger.

The Veteran's volar chip fracture of the left index finger, middle phalanx base, was rated under Diagnostic Code 5299-5225.  Diagnostic Code 5225 awards a 10 percent maximum rating for unfavorable or favorable ankylosis of the index finger.  38 C.F.R. § 4.71a.  Diagnostic Code 5225, Note (1) requires considering whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The examiner did not report favorable or unfavorable ankylosis of the index finger.  There is no indication in the Veteran's treatment records that his left finger fracture resulted in limitation of motion of other digits or interference with overall function of his left hand since the effective date of service connection on February 1, 1996.

To the contrary, the VA examiner reported that the Veteran worked as a phlebotomist, that suggests that the Veteran did not experience any limited finger motion or functional impairment of his left hand. 

The Veteran argues that his left finger disability was more appropriately rated under 38 C.F.R. § 4.55(b) and (e).  These rating criteria are applicable to muscle injuries.  The Veteran had a left index finger fracture, not a muscle injury.  As such, the RO's failure to consider 38 C.F.R. § 4.55 is not CUE.  

The Veteran also contends that the RO committed CUE by not considering aggravation of his hand, wrist, and arm, due to "possibilities" of carpal tunnel syndrome caused by the chip fracture of the left index finger, middle phalanx base.  All manifestations of service-connected disability must be rated, see 38 C.F.R. § 4.1.  The medical evidence in this case does not remotely suggest aggravation of his hand, wrist, and arm due to the left finger fracture or any clinical finding of carpal tunnel syndrome at the time of June 1996 rating decision.  Thus, there was no CUE in the June 1996 rating decision that did not consider aggravation of the Veteran's hand, wrist, and arm due to the possibility of carpal tunnel syndrome caused the left finger chip fracture.  See e.g. 38 C.F.R. § 3.102 (2015) (service connection may not be based on a resort to pure speculation or even remote possibility)

Ultimately, there is no indication that the June 1996 rating decision contained an outcome determinative error with respect to the rating of the Veteran's disability. The noncompensable rating assigned by the decision was appropriate based on the evidence of record.  Therefore, revision of the decision on the basis of CUE is not warranted.


B. Earlier Effective Date

Contentions

In his December 2010 NOD, the Veteran maintains that a more appropriate effective date for the grant of service connection for labyrinthitis was February 1996.  He suggests that the September 2010 rating decision "concedes" the error of the June 1996 decision in failing to correctly diagnose his left ear status post tympanomastoidectomy symptoms worsened in severity due to labyrinthitis.  See December 2010 NOD at pages 5-6.  

Legal Criteria

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Prior to March 24, 2015, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014). Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2014 & 2015).

Facts and Analysis

The Veteran filed his initial claim for service connection for several disabilities, but not including labyrinthitis, in October 1995.

A March 1996 VA examination report includes the Veteran report that he had some symptoms of dizziness and a spinning sensation.  Diagnoses did not include labyrinthitis.

The June 1996 rating decision did not consider a claim of entitlement to service connection for labyrinthitis.

A claim for an increased rating for left ear hearing loss was received by the RO in January 2007.  A March 2007 VA examiner did not diagnose labyrinthitis.

In July 2007, the Veteran submitted another claim for an increased rating for his left ear hearing loss.  A January 2008 VA examiner did not diagnosed labyrinthitis.

On May 24, 2010, the Veteran submitted a claim for an increased rating for his left ear hearing loss, status post tympanomastoidectomy.  Upon review of the medical evidence of record, that included a June 2010 VA examiner's finding of chronic labyrinthitis, that was at least as likely as not secondary to the Veteran's cholesteatoma surgery, the September 2010 rating decision granted service connection for labyrinthitis as secondary to service-connected left ear hearing loss status post tympanomastoidectomy, effective May 24, 2010, the date of receipt of the Veteran's claim.

The Board has reviewed the evidence for the period prior to May 24, 2010, to determine whether a formal or informal claim was filed with regard to labyrinthitis.

The Veteran's communication received by VA on May 24, 2010 was construed by the RO as an original claim of service connection for labyrinthitis.  No earlier submissions were received showing an intent on the part of the Veteran to claim entitlement to service connection for labyrinthitis.  While earlier claims regarding an increased rating left ear hearing loss were submitted in January and July 2007, VA examiners in March 2007 and January 2008 did not diagnose a labyrinthitis disorder.  Entitlement to service connection for labyrinthitis did not arise until May 2010 when it was diagnosed by the June 2010 VA examiner who related it to the Veteran's tympanomastoidectomy in service. 

The Veteran contends that the June 1996 rating board should have known he had labyrinthitis and diagnosed the disorder.  In as much as labyrinthitis requires a diagnosis by a trained medical professional, see Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014), it would have been error for the rating board to have ignored the medical findings and opinion of the examiner and substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

For the above reasoning, the Board concludes that an effective date prior to May 24, 2010, for the grant of service connection for labyrinthitis, is denied.

C. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. at 49.  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that he sustained a deviated septum in service while playing sports.  He told a March 1996 VA examiner it occurred while playing basketball.  In October 1996, a VA physician reported that it occurred while the Veteran was playing football in service.

Service treatment records show that, when examined for enlistment into service in June 1974, a nasal abnormality was not noted and the Veteran was found qualified for active service (3/2/15 VBMS STRs Medical (first set), p. 54).

When examined for retirement, in July 1995, the presence of a deviated septum was noted (3/2/15 VBMS STRs Medical (first set), p. 39).

In March 1996, the Veteran underwent VA general medical and orthopedic examinations ((3/27/96 VBMS C&P Exam, pps. 3, 7).  The Veteran gave a history of playing basketball shortly after entering service and sustained a fractured nose that was not repaired.  He did not seek medical attention for it at the time.  The Veteran had some breathing problems at time because of stoppage in the nostrils.  Examination of his nose revealed that the anterior nose was pointed to the left with the septum convexly pointing to the right nostril with moderate occlusion of the left nostril with some hypertrophy of the inferior turbinates, bilaterally.  The diagnosis was a deviated septum with questionable sinusitis.  X-rays of the Veteran's sinuses were normal. 

The post service medical evidence includes the October 2006 VA medical records reflecting the Veteran's report of a history of trauma to his nose in service while playing football with subsequent left greater than right nasal airway obstruction.  He was scheduled for a septoplasty.  The preoperative diagnosis was nasal septal deviation interior turbinate hypertrophy (3/19/07 VBMS CAPRI, p. 35).  The Veteran underwent a septoplasty and turbinate reduction in October 2006  Id. at 14.

The Veteran has provided competent statements of nasal trauma in service and continuously recurring breathing symptoms since active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements in this regard are consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment for nasal symptoms.  In fact, in October 1995, within months of his discharge from active service, he filed an initial claim for VA benefits for a deviated septum disability.

Although the Veteran evidently did not seek treatment for his deviated septum immediately after service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding nasal trauma and breathing problems since service.  In October 2006, he underwent surgery for nasal septal deviation and inferior turbinate hypertrophy-the same clinical findings as those rendered in March 1996, just months after his discharge.  

Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds him credible with regard to his account of sustaining a nasal trauma in service and having continuous breathing problems since active service.  

The record shows the Veteran has a deviated septum that required surgical correction, his service treatment records show he had a deviated septum at examination for retirement, and he provided credible statements explaining that he injured his nose while playing sports in service.  Resolving reasonable doubt in the Veteran's favor, he has a deviated septum that is due to a disease or injury during active service, and the criteria for service connection for a deviated septum have been met.

D. Increased Rating for Labyrinthitis

Contentions

The Veteran's December 2010 NOD indicates he had daily bouts of vertigo sensation of movement and spinning when he turned his head rapidly.  See December 2010 NOD at p. 6.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran's labyrinthitis is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, applicable to peripheral vestibular disorders.  Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness and the maximum schedular rating of 30 percent is warranted for dizziness and occasional staggering.  A Note following Diagnostic Code 6204 provides: "Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code."  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.  In this regard, service connection is already in effect for tinnitus and left ear hearing loss, status post tympanomastoidectomy.

The Veteran indicated in his written statements that he experiences almost daily bouts of vertigo sensation of movement and spinning.  See December 2010 NOD at page 6.  The Veteran is competent to testify to these symptoms, but Diagnostic Code 6204 specifically requires "objective findings supporting the diagnosis of vestibular disequilibrium."  For the following reasons, the Board concludes that the findings in the evidence of record in this case from the initial grant of service connection are essentially commensurate with a 30 percent rating.

Prior to the appeal period, a March 1996 VA examiner noted the Veteran's report of some symptoms of dizziness and a spinning sensation.  The examiner did not diagnose a disability.

The most thorough discussion of whether there were objective findings supporting the diagnosis of labyrinthitis are those of the physician who conducted the June 2010 VA ear examination.  That examination includes the Veteran's report of having some problems with turning his head from left to right and feeling dizzy, that lasted about ten seconds.  He had problems when he turned over in bed, again with some dizziness.  The examiner diagnosed chronic labyrinthitis and noted that, subjectively the Veteran had a sensation of movement and spinning when he turned his head rapidly.  Objectively, the Veteran had a positive turning test.  The examiner opined that it was at least as likely as not that the chronic labyrinthitis was secondary to his cholesteatoma surgery, as were the Veteran's hearing loss and tinnitus.

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470.  Given his credible complaints of dizziness and staggering, combined with the VA examination report, the Board finds that the Veteran has provided sufficient evidence to warrant the assignment of an initial 30 percent evaluation under Diagnostic Code 6204. 

Put another way, resolving all doubt in his favor, the competent and credible evidence supports a finding that the symptomatology associated with the Veteran's labyrinthitis more closely approximates the criteria for a 30 percent rating.  As discussed above, a 30 percent rating is the highest (maximum) schedular rating available under Diagnostic Code 6204.  There is no alternate code for application. 

Notably, an evaluation under Diagnostic Code 6205 (Meniere's disease) is not proper because the Veteran does not have Meniere's disease.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In sum, based on the evidence of record and analysis above, the Board concludes the Veteran's labyrinthitis more nearly approximates the criteria for a 30 percent rating since the initial grant of service connection, and his claim is granted to that extent. 

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected left foot disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's labyrinthitis disability is manifested by dizziness and staggering.  The rating schedule contemplates these symptoms.  See Diagnostic Code 6204.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson  v. McDonald, 762 F.3d at 1365.  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, 762 F.3d at 1365-6.  In addition to the deviated septum and labyrinthitis, service connection is in effect for hypertension, right knee arthritis, degenerative arthropathy of the right ankle, degenerative joint disease of the left ankle, and tinnitus, each evaluated as 10 percent disabling, and a left index finger disability and right knee scar, assigned noncompensable ratings.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for a labyrinthitis disability, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.


ORDER

New and material evidence having been received, the petition to reopen the issue of service connection for a bilateral shoulder disorder is allowed.

New and material evidence having been received, the petition to reopen the issue of service connection for a a deviated septum is allowed.

Entitlment to service connection for a deviated septum is granted.

Entitlement to an effective date earlier than May 24, 2010 for the grant of service connection for labyrinthitis is denied.

Entitlement to service connection for a deviated septum is granted.

An initial 30 percent rating, but not higher, for labyrinthitis, from May 24, 2010, is granted.

The June 1996 rating decision that denied service connection for a deviated septum, prostatitis, a bilateral shoulder disorder, and a bilateral ankle disorder, was not clearly and unmistakably erroneous; the appeal is denied.

The June 1996 rating decision that granted initial noncompensable disability ratings for right knee arthritis, a volar chip fracture of the left index finger, middle phalanx base, left ear hearing loss, and tinnitus was not clearly and unmistakably erroneous; the appeal is denied.


REMAND

In May 2010, the Veteran reported that he injured his shoulders in service during the 18 years he spent in the medical field, caring for patients (5/28/10 VBMS VA 21-4838 Statement in Support of Claim, p.1).  He had to lift, move, roll, and assist patients of all sizes and weights.  This daily activity placed great stress on his shoulders and he had shoulder pain during active military service.  The Veteran was treated at Landstuhl Regional Medical Center, Landstuhl, Germany, in the 1991-
1992 time frame.  He requested VA to obtain these hospital records in support of his claim.

The claims file includes a March 1991 radiology report from the Landstuhl medical facility, showing that the Veteran experienced right shoulder pain, injured his shoulder a month and a half earlier, and that an X-ray of his shoulder revealed a previous acromioclavicular strain with a possible healed avulsion fracture of the distal clavicle (3/2/15 VBMS STRs Medical (first set), p. 34).  Clinical records regarding the right shoulder injury are not in the file.  It does not appear that efforts have been made to obtain the service treatment records identified by the Veteran.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).

The February 2003 rating decision granted a temporary total evaluation for convalescence for arthritis right knee, status post right arthroscopy, from January 13, 2003 and continued a previously assigned 10 percent rating from March 1, 2003.  In a subsequent February 2003 signed statement, the Veteran requested "reconsideration" of the February 2003 rating decision regarding the evaluation assigned to his right knee disability (2/26/03 VBMS VA 21-4138 Statement in Support of Claim, p.1).  The Board construes the Veteran's statement as a timely NOD as to this decision.  The Board is required to remand this issue so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case regarding the matter of entitlement to a rating higher than 10 percent for right knee arthritis from March 1, 2003.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Obtain all records regarding the Veteran's treatment for a right or left shoulder disability at Landstuhl Regional Medical Center in 1991 or 1992.  Efforts to obtain the records must continue until they are received, unless it is reasonably certain that records regarding such treatment do not exist, or that further efforts to obtain such records would be futile.

3. If additional service treatment records are received, refer the claims file to the examiner who performed the May 2016 VA Shoulder and Arm Conditions Examination for an addendum opinion.  
The physician-examiner should review the additional service treatment records and his examination report and respond to the following:

for each current shoulder disability (present at any time since 2007), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2007) shoulder disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service.

The examiner should provide a comprehensive rationale for all opinions.  The Veteran is competent to report symptoms and observable history.  The absence of evidence of treatment for shoulder symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

4. If the claim remains denied, issue a supplemental statement of the case.  Then return the issue to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


